                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

DERMARQUIZ L. WARD                                        CIVIL ACTION NO. 20-0154

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFF J. RUSSELL, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 4] of the Magistrate Judge having been

considered, together with written objection [Doc. No. 5] and, after a de novo review of the

record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Dermarquiz L.

Ward’s claims are DISMISSED as frivolous and for failing to state claims on which relief may

be granted. The claims are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to raise

them before a state court. The claims are otherwise DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 20TH day of February, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
